DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/17, 6/3/20, 3/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-4 are pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see page 17 of the instant specification which lists several documents not provided in an IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear how biological systems are equilibrated as recited in lines 1-2.  Is the perfusion done in the body or outside the body?  
Regarding line 1 of claim 1, it appears as if there is a broad to narrow limitation as it is unclear whether all biological systems are attempting to be claimed, or whether only tissues, organs, organ systems, or organisms are attempting to be claimed.  See MPEP 2173.05d.  
As to line 1 of claim 1, it is unclear what applicants intend by an organism, and it is unclear how any organism is perfused. Specifically, organisms can include things like bacteria or viruses, where it is unclear what or how vascular perfusion would take place.
As to line 3 of claim 1, “the arterial flow rate” has insufficient antecedent basis and it has not been previously described. Therefore, this limitation has insufficient antecedent basis and it is unclear what flow rate is attempting to be referred to.
As to line 4 of claim 1, “the arterial perfusate” has insufficient antecedent basis and it has not been previously described. Therefore, this limitation has insufficient antecedent basis and it is unclear what perfusate is attempting to be referred to.
In regards to the arterial flow rate and arterial perfusion in lines 3-6, it is unclear what the term “arterial” is intending to describe if not for an organ/tissue.  How does an organism have an artery?
With respect to all of claim 1, it is unclear how perfusion takes place. Specifically, there are control processes of changing flow rates and concentrations, yet these processes have not been related to any structures such as pumps or reservoirs.
As to line 15 of claim 1, it is unclear what “the biological system” is attempting to describe as previously a singular system has not been isolated or recited. In line 1, “biological systems” is described, and it is unclear if all the systems are perfused as in line 15 or if only a singular system is perfused.
Regarding “as may be required” in lines 20-21 of claim 1, it is unclear what this language is intending to define.  Is this required or not, and when is it required or not required?
Claims 2-4 are rejected based on further claim dependency.
Regarding claim 2, it is unclear how the flow rate is increased in lines 8-10. Specifically, in claim 1 where the pressure is not the maximum (below the maximum), then the perfusions is continued at the set lower limit flow rate (see lines 15-17 of claim 1).  Therefore, how can the flow rate below the maximum be both constant (claim 1), but then also be increasing (claim 2).
As to line 12 of claim 2, it is unclear what “arterial flow” is describing. Is this flow rate, or what?
Regarding claim 2, it is unclear how the flow rate is increased in lines 11-13 in order to become the set lower limit flow rate. Additionally, in claim 1 where the pressure is the maximum, then the flow rate decreases (see lines 18-22 of claim 1).  Therefore, how can the flow rate decrease when the pressure is equal to the maximum (claim 1), and also be increased when the pressure is equal to the maximum (claim 2).
Note: Due to the several contradictions present in claim 2 when compared with claim 1, the examiner has not been able to apply art to claim 2.
As to line 9 of claim 3, it is unclear what flow rate would or would not be sufficient as this appears to be a relative term.
Regarding “as necessary” in line 13 of claim 4, it is unclear what this language is intending to define.  Is this required or not, and when is it required or not required?
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In addition to the remarks of record, the instant claims define over the prior art because, as best understood, the cited prior art does not teach or suggest a method for equilibrating organs with cryoprotective agents by vascular perfusion, comprising: 
a) Setting a lower limit to the arterial flow rate for the perfusion process; 
b) increasing the concentration of cryoprotective agents in the arterial perfusate at a constant first arterial perfusion pressure until the rising viscosity of the perfusate causes the arterial flow rate to decline to become equal to the said set lower limit to the arterial flow rate of step a); 
c) Holding the arterial flow rate constant at the set lower limit of arterial flow rate of step a); 
d) Allowing arterial perfusion pressure to rise from the first arterial perfusion pressure of step b) to a higher pressure equal to or below a preset maximum arterial perfusion pressure as a result of rising perfusate viscosity in combination with the constant lower limit) of arterial flow rate of steps a) and c); and then 
e) Either: continuing to perfuse the biological system at the set lower limit of arterial flow rate of step a) above, if the arterial perfusion pressure does not reach the preset maximum arterial perfusion pressure of step d) above, or, ii. if the arterial perfusion pressure reaches toe preset ma um arterial perfusion pressure of step i) above, allowing arterial flow rate to fall to below the set lower limit of arterial flow rate of step a) above as may be required to maintain the arterial perfusion pressure at the preset maximum arterial perfusion pressure of step d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Fahy et al (Fahy et al. Cryopreservation of organs by vitrification: perspectives and recent advances. Cryobiology; 48 (2004), pages 157-178) teaches constant pressure and varying flow in figure 7, and does not teach: increasing the concentration/viscosity at a constant pressure and then changing to a constant flow rate, and then ensuring that pressure does not increase above a maximum pressure threshold, and if pressure does not increase above the threshold then maintaining constant flow rate, and if the pressure does increase above the threshold then decreasing flow rate.
	Fahy et al (Physical and biological aspects of renal vitrification. Organogenesis 5:3 (2009), pages 167-175) teaches constant pressure and varying flow in figure 1, and does not teach: increasing the concentration/viscosity at a constant pressure and then changing to a constant flow rate, and then ensuring that pressure does not increase above a maximum pressure threshold, and if pressure does not increase above the threshold then maintaining constant flow rate, and if the pressure does increase above the threshold then decreasing flow rate.
	Fahy et al (US 20070190517) teaches constant pressure and varying flow in figures 3, 5, 7, and does not teach: increasing the concentration/viscosity at a constant pressure and then changing to a constant flow rate, and then ensuring that pressure does not increase above a maximum pressure threshold, and if pressure does not increase above the threshold then maintaining constant flow rate, and if the pressure does increase above the threshold then decreasing flow rate.
	Fahy et al (US 20010031459; already of record) teaches increasing concentrations of cryoprotectant, but does not teach: increasing the concentration/viscosity at a constant pressure and then changing to a constant flow rate, and then ensuring that pressure does not increase above a maximum pressure threshold, and if pressure does not increase above the threshold then maintaining constant flow rate, and if the pressure does increase above the threshold then decreasing flow rate.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798